DETAILED ACTION
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/21 has been entered.
 
Drawings
 The originally filed drawings and the drawing changes filed on 02/02/21 are objected to because photographs, are not ordinarily permitted in utility and design patent applications. The office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent (See MPEP 608.01(f)). The photographs that pose a problem are Figures 1A-2, 7, 10B, 13, 15B, 16C, 19, 24, 30D, 31, 32 and 33 with the remainder of the photographs being acceptable for examination.
 	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for “the section of the substrate bound with resilient elements surrounded by the framing element is permanently formed” as amended into claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is being required by the limitation “the section of the substrate bound with resilient elements surrounded by the framing element is permanently formed”. Is the pad permanently formed as a 


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


 	Claim(s) 1-3, 7 and 15 are is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kim (US 2010/0129573).
 	In regard to claim 1, Kim teaches a composite cushioning material comprising sections of variable flexibility comprising: a plurality of resilient elements (resilient elements: 28) bonded to a flexible or stretchable substrate (stretchable substrate: 26; paragraph 0110, 0115), wherein in a section of the substrate bound with resilient elements (resilient elements 28 in section surrounding frame/reinforcing element: 24), each of the resilient elements (28, 28) are surrounded by a framing element (reinforcing element: 24), and wherein the substrate (26) bound with resilient elements (28, 28) is stretched and released such that a tension is created along the composite material (cushioning material 12 or 20 is capable of being stretched and released, the reinforcing element: 24 made from a hard plastic, see paragraph 0105-0106, hard plastic is the opposite of elastic and when stretched with enough force would stretch and not return to its original state (permanent), therefore, the cushioning material as a whole when the reinforcing member 24 is stretched to an extent would put tension on the pad due to the reinforcing member stretching out and in turn stretching out the resilient elements surrounding the reinforcing member 24 and therefore the whole pad structure attached thereto), and the 
 	In regard to claim 2, Kim teaches wherein the resilient element (28, 28) is composed of ethylene vinyl acetate foam, olefin or polyolefin foam, polyurethane foam, urethane based foam, thermoplastic foam, or other polymer foam, rubber, elastomer, including a combination thereof (see paragraph 0115).
 	In regard to claim 3, Kim teaches wherein the framing element (24) is composed of ethylene vinyl acetate foam, olefin or polyolefin foam, polyurethane foam, urethane based foam, thermoplastic or thermoplastic foam, polymer foam, neoprene, natural leather, synthetic leather, elastomer, rubber, plastic, latex, silicone, or a combination thereof (see paragraph 0105).
 	In regard to claim 7, Kim teaches wherein the framing element is composed of resilient material, comprised of: (a) a resilient material shaped as strips or bars; (b) a lattice of resilient material with apertures (reinforcing member 24: paragraph 0109); or(c) a combination of (a) or (b).

 	In regard to claim 15, Kim teaches an athletic gear comprising the composite cushioning material of claim 1 (garments/athletic gear disclosed in paragraph 0014).
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 	Claim(s) 1-3, 7 and 15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ryan (US 3,812,001).
	In regard to claim 1, Ryan teaches a composite cushioning material (pad: 1) comprising sections of variable flexibility, comprising: a plurality of resilient elements (air filled blisters: 5) bonded to a flexible or stretchable substrate (liquid impervious layer: 4), wherein a section of the substrate bound with resilient elements (air filled blisters: 5), each of the resilient elements (air filled blisters: 5) are surrounded by a framing element (absorbent pad layer: 3) and wherein the substrate (4) bound with resilient elements is stretched and released such that tension is created along the composite material (cushioning material 1 is capable of being stretched and released, so that the polyethylene layer (4) would permanently stretch layer 14 and therein cushion 1 creating tension along the structure) and the section of the substrate bound with resilient elements (5, 5) surrounded by the framing element (3) is permanently formed and is less flexible than an area of the composite cushioning composite cushioning material that does not include a framing element (see figures 1-4: border does not include framing element).
 	In regard to claim 2, Ryan teaches wherein the resilient element (5, 5) is composed of ethylene vinyl acetate foam, olefin or polyolefin foam, polyurethane foam, urethane based foam, thermoplastic foam, or other polymer foam, rubber, elastomer, or a combination thereof (column 2, lines 60-72 through column 3, lines 1-3).
 	In regard to claim 3, Ryan teaches wherein the framing element (3) is composed of ethylene vinyl acetate foam, olefin or polyolefin foam, polyurethane foam, urethane based foam, thermoplastic or thermoplastic foam, polymer foam, neoprene, natural leather, synthetic leather, elastomer, rubber, plastic, latex, silicone, or a combination thereof (column 2, lines 47-55).
 	In regard to claim 7, Ryan teaches wherein the framing element (5, 5) is composed of resilient material (column 2, lines 60-72 through column 3, lines 1-3), comprised of: (a) a resilient material shaped as strips or bars; (b) a lattice of resilient material with apertures (see figures 1, 3 and 4; identifier 3); or (c) a combination of (a) or (b).

 	In regard to claim 15, Ryan teaches an athletic gear comprising the composite cushioning material of claim 1 (column 1, lines 32-41; diaper can be worn as desired).

Response to Arguments
 	Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive. 
  	 Applicant argues that Kim and Ryan fail to teach the section of the substrate bound with resilient elements surrounded by the framing element is permanently formed when tension is applied. 
 	It is noted that the claims detail that the substrate is stretched and released such that tension is created along the composite material and the framing element is permanently formed. Kim teaches a substrate (26) bound with resilient elements (28, 28) and a frame (reinforcing member: 24). The frame (24) of Kim can be made from hard plastic (see paragraphs 0105-0106). A frame of hard plastic is capable of permanent expansion when proper force is applied and therefore permanent tension would be created along the cushioning structure to which it is 
 	Ryan teaches a composite cushioning material (1) that is capable of being stretched and released, a layer of the cushioning material (4) is made from polyethylene, which is capable of permanent deformation when stretched to a certain extent (page 1, column 2, lines 64-37). The composite of Ryan with the polyethylene layer would permanently stretch and therefore create tension along the cushioning layers attached thereto. 
 	Therefore, the structures of Kim and Ryan teach all of the structure as required by the claim, which would also produce tension when stretched and released due to the plasticity of the pad/cushion structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art references to Patchell et al. (US 3,441,638) and Cederblad et al. (US 6,391,420) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Examiner
Art Unit 3765


/ALISSA L HOEY/
Primary Examiner, Art Unit 3765